Citation Nr: 0844981	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  06-23 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right ear hearing 
loss disability.

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to a compensable rating for demyelinating 
polyneuropathy, associated with type II diabetes mellitus.

4.  Whether new and material evidence had been presented to 
reopen a claim of entitlement to service connection for a 
left ear hearing loss disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Detroit, Michigan.

In November 2008, the veteran provided testimony at Travel 
Board hearing before the undersigned Acting Veterans Law 
Judge.  A transcript of the hearing is in the claims folder.

The issues of entitlement to service connection for a right 
ear hearing loss; and entitlement to a compensable rating for 
demyelinating polyneuropathy are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A November 1970 rating decision denied service connection 
for a left ear hearing loss disorder; and the veteran did not 
enter a timely appeal of that decision.

2.  Evidence associated with the claims file since the RO's 
November 1970 denial includes evidence that is not cumulative 
or redundant of the evidence previously of record and is 
sufficient to establish a reasonable possibility of 
substantiating the claim for service connection for a left 
ear hearing loss disorder.

3.  The veteran has current left ear sensorineural hearing 
loss that is etiologically related to service.

4.  The veteran has current tinnitus that is etiologically 
related to service.  


CONCLUSIONS OF LAW

1.  The November 1970 rating decision, denying service 
connection for left ear sensorineural hearing loss, is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp 2008); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2008).  

2.  As evidence received since the November 1970 rating 
decision is new and material, the criteria for reopening the 
claim for service connection for left ear sensorineural 
hearing loss are met.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156 (2008).

3.  Left ear sensorineural hearing loss was incurred as a 
result of active duty.  38 
U.S.C.A. §§ 1110 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 
(2008).

4.  Tinnitus was incurred as a result of active duty.  38 
U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 3.385 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 prescribes several 
essential requirements in regard to VA's duty to notify and 
assist with the evidentiary development of a pending claim 
for compensation benefits.  Given the fact that the Board is 
reopening the claim of entitlement to service connection for 
a left ear hearing loss, and then granting service connection 
for the left ear hearing loss as well as for tinnitus, a 
further discussion as to whether VA has fully complied with 
the VCAA is not required.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection may be 
granted for any disease initially diagnosed after service, 
When all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002 & Supp. 2008).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).



Analysis

a. New and material evidence to reopen the claim for a left 
ear hearing loss.

In a November 1970 rating decision, the RO denied service 
connection for left ear hearing loss; although notified of 
the denial, the veteran failed to initiate an appeal.  The 
record at that time reflected that the veteran had been 
examined by a VA 
physician and the service treatment records had been 
reviewed.  The examiner concluded that the service medical 
records were silent for complaints or treatment for defective 
hearing.  The separation examination was negative with 
reference to a hearing loss disorder. Curiously, the examiner 
noted that:

Current VA examination of the ears shows 
normal findings.  The audiology 
examination in the right ear shows normal 
findings but in the left ear the reading 
in the 4,000 range is 50.

Evidence associated with the claims file since the RO's 
November 1970 denial includes testimony, VA and private 
treatment records, and medical opinion evidence. The veteran 
testified that he had hearing loss and ringing in the ears 
which he attributed to exposure to mortar explosions when he 
was wounded in Vietnam.   

In November 2002 the veteran filed a claim for hearing loss 
and for tinnitus. He included a September 2002 letter and 
audiogram evaluation from the Lonsway Hearing Center which 
revealed a mild to moderate high frequency sensorineural 
hearing loss, bilaterally.  Pure tone thresholds, in 
decibels, as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
25
25
20
30
40
LEFT
30
25
20
45
40

In a January 2004 letter, Neal Obermyer, M.D., noted 
complaints of hearing loss and tinnitus.  The veteran 
reported being wounded by mortar shell explosion in service.  
He had acute onset of hearing loss and tinnitus lasting 2 
days. He had extreme ringing in the ears. His hearing 
improved although he still notices some decrease in his 
bilateral hearing, left greater than right ear.  He has had 
no noise exposure since Vietnam.  He has had no ottorhea, 
otalgia, or history of ear infection or hearing loss prior to 
Viet Nam.  An audiogram revealed a bilateral high frequency 
sensorineural hearing loss chiefly at 4,000 hertz in the 
right and 3,000-8,000 in the left ear.  Speech discrimination 
was excellent.  The impression was a bilateral, sensorineural 
hearing loss with secondary tinnitus, which appeared likely 
secondary to noise exposure in Vietnam with the mortar shell.

A February 2004 letter from Sean E. Gilin, M.D., noted 
moderate high frequency sensorineural hearing loss well 
documented by tympanogram and audiogram testing in September 
2003.  He opined that, "This is most likely due to noise 
exposure in the past resulting (in) acoustic trauma."

The Board finds this evidence both new and material.  
Therefore, the claim of entitlement to service connection for 
left ear hearing loss is reopened.  

b. Service connection for left ear hearing loss and tinnitus.

Thus, the Board turns to the analysis of the claims for 
service connection for left ear hearing loss, as well as 
tinnitus, on the merits.  A review of the service medical 
records reveals that the veteran was admitted to a naval 
hospital ship in October 1966 after suffering from multiple 
shrapnel wounds during combat in Vietnam.  A December 1966 
treatment record notes:

Shrapnel wounds-healed.....Also has some 
hearing loss (L) ear-audiogram as shown.

At the August 1970 VA examination the veteran complained of 
difficulty hearing, left ear, since September 1966.  He also 
reported ringing in the ear "from time to time."  Pure tone 
thresholds, in decibels, were as follows:



HERTZ
500
1000
2000
3000
4000
RIGHT
0
10
0
--
15
LEFT
5
10
0
--
50

The examiner diagnosed hearing within normal limits; and high 
frequency sensorineural hearing loss, left ear.

The current left ear sensorineural hearing loss was diagnosed 
in service as well as at the August 1970 VA examination. The 
current sensorineural hearing loss meets VA criteria for 
hearing loss disability, as demonstrated in the September 
2002 audiogram from the Lonsway Hearing Center which revealed 
a mild to moderate high frequency sensorineural hearing loss, 
bilaterally; the January 2004 letter from Dr. Obermyer noting 
a bilateral high frequency sensorineural hearing loss; and 
Dr. Gilin's February 2004 letter noting moderate high 
frequency sensorineural hearing loss.

The veteran has testified that he had no history of 
significant noise exposure outside of his military service.  
The Board notes that there is no medical opinion against the 
veteran's claims for service connection for left ear hearing 
loss and tinnitus.  Therefore, the Board finds that the 
evidence is at least equally balanced, or in equipoise, as to 
whether the current left ear sensorineural hearing loss and 
tinnitus are etiologically related to acoustic trauma in 
service.  As such, service connection for left ear hearing 
loss disability and tinnitus is in order.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for left ear hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

I.  Service connection, right ear hearing loss

In this case, the veteran also asserts that his current right 
ear sensorineural hearing loss is the result of his 
documented mortar explosion injuries while serving in 
Vietnam.  Although a left ear sensorineural hearing loss was 
diagnosed in service, there is no documented evidence of a 
right ear hearing loss disability during service or within 
one year of service.

However, given the likelihood of traumatic noise trauma to 
the right ear during service as well, the veteran should be 
afforded a thorough audiology evaluation to determine whether 
there is current right ear hearing loss disability related to 
service.  

II.  A compensable rating for demyelinating polyneuropathy

In October 2005, the veteran was awarded service connection 
for demyelinating polyneuropathy. The RO assigned a 
noncompensable (zero percent) rating, and the veteran 
appealed the initial evaluation. Significantly, the RO 
evaluated the veteran's disability by analogy to mild or 
moderate paralysis of the external cutaneous nerve of the 
thigh. See 38 C.F.R. § 4.124a (Diagnostic Code 8529) (2008).

This rating was based on a neurodiagnostic report dated 
December 2004 from Covenant Healthcare.  

A VA fee based peripheral nerves examination was performed in 
January 2008 which addressed complaints of bilateral 
peripheral neuropathy of the hands and feet.  The examination 
was extensive covering the nerves of the upper and lower 
extremities.  

Unfortunately this examination was not sufficiently 
considered by the RO in its September 2008 supplemental 
statement of the case. While the examiner diagnosed 
demyelinating polyneuropathy of the hands and feet, and the 
supplemental statement of the case refers to demyelinating 
polyneuropathy of the hands and feet, the veteran is rated 
only for paralysis of the external cutaneous nerve of the 
thigh. (Code 8529).

 At this time, the information in the record is simply not 
adequate to properly evaluate the veteran's condition 
considering all possible diagnostic codes.  The assignment of 
a particular diagnostic code is dependant on the facts of the 
case, the veteran's relevant medical history, the current 
diagnosis, and demonstrated symptomatology. See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). 

Given the lack of medical information, the Board must remand 
the claim for a new VA examination to more adequately address 
the issue. The uncertainty of the appropriate diagnostic 
code/codes is apparent as noted in the most recent 
supplemental statement of the case (SSOC), dated in September 
2008. The RO appeared to evaluate the disability under the 
diagnostic code for external cutaneous nerve of the thigh. 
However, in the body of the SSOC, the RO refers to both the 
upper and lower extremities.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran a 
letter requesting him to provide any 
outstanding medical records 
pertaining to treatment or evaluation of 
his demyelinating polyneuropathy and 
right ear hearing loss, or the 
identifying information and any 
necessary authorization to enable VA to 
obtain such records on his behalf.

2.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  If the RO is unsuccessful 
in its efforts to obtain any such 
evidence, it should so inform the veteran 
and his representative and request them 
to submit the outstanding evidence.  In 
any event, the RO should obtain a copy of 
any pertinent VA outpatient records not 
currently in the claims file.

3.  The veteran should be afforded an 
audiology evaluation.  The claims folders 
must be made available to and reviewed by 
the examiner.  All required testing must 
be accomplished.  If the veteran is found 
to have right ear hearing loss 
disability, the examiner should provide 
an opinion as to whether there is a 50 
percent or better probability (i.e., at 
least as likely as not) that the 
disability is etiologically due to 
service, specifically the blast injury in 
service.  The rationale for the opinion 
should also be provided.

4.  The veteran should be afforded a VA 
neurological examination of his upper and 
lower extremities. After reviewing the 
claims file, examining the veteran, and 
performing any indicated testing, the 
examiner must indicate each nerve which 
is affected by demyelinating 
polyneuropathy.

For each affected nerve, the examiner 
must indicate, whether the impairment is 
in the nature of neuritis, a neuralgia, 
and/or incomplete paralysis or paralysis. 
The examiner must indicate whether the 
impairment is best characterized as mild, 
moderate, moderately severe, or severe.

Finally, the examiner must also note 
whether the veteran's nerve disorders are 
as a result of his diabetes mellitus or 
is due to a separate and distinct 
disability. A complete rationale for all 
opinions should be provided. 

5.  After the requested examinations have 
been completed, the reports should be 
reviewed to ensure that they are in 
complete compliance with the directives 
of this remand. If the reports are 
deficient in any manner, they should be 
returned to the examiner.

6.  After undertaking any other 
development deemed appropriate, 
readjudicate the issues on appeal, with 
consideration of whether multiple 
evaluations are warranted for 
demyelinating polyneuropathy. If the 
benefits sought are not granted, furnish 
the veteran with a SSOC and afford him an 
opportunity to respond before the record 
is returned to the Board for further 
review. 

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


